Citation Nr: 1533962	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for CLL, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to February 1954. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that service connection for CLL was previously denied in a final May 2005 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for CLL.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied entitlement to service connection for CLL based on the determination that there was no evidence that the CLL was incurred or aggravated by the Veteran's active duty service, as the Veteran did not provide any medical evidence regarding his CLL, to include completing the radiation risk activity form.

2.  New evidence received since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for CLL.

3.  The Veteran's CLL was not manifested in service, was first diagnosed many years after his discharge from active duty, and is not related to an injury, disease, or event in service (to include exposure to ionizing radiation).


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied the claim of service connection for CLL, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the May 2005 rating decision is new and material, and the claim for entitlement to service connection for CLL is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for CLL is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for CLL, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).




      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in January 2008 and January 2009.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  He was encouraged to furnish information regarding his alleged radiation exposure, and was provided a radiation risk activity information sheet as a guide on what to report to the RO.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  It is not alleged that he was prejudiced by a notice defect.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The RO has obtained all post-service treatment records identified by the Veteran, and lay statements have also been associated with the record.  

The Veteran has not been afforded a VA examination with respect to the claim of service connection for CLL.  Notably, the diagnosis of CLL is not in dispute.  In the absence of any probative evidence that CLL may be related to an injury, disease, or event in service, even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination is not necessary.  However, as will be discussed in more detail below, the Board observes that the RO obtained a dose estimate for the Veteran's exposure to ionizing radiation due to his participation in Operation UPSHOT-KNOTHOLE.  See 38 C.F.R. § 3.11(a).  Then, the case was referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.11(c).  The Under Secretary for Benefits provided a nexus opinion in October 2009.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for CLL in a final rating decision dated in May 2005.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2008, the RO received a congressional inquiry regarding the Veteran's claims.  Accompanying this inquiry was a VA Form 21-526 and a Form DD-214.  The RO construed this inquiry as a claim to reopen entitlement to service connection for the previously denied CLL.  In a November 2009 rating decision, the RO reopened and denied entitlement to service connection for CLL, finding that there was no evidence the Veteran's CLL was incurred in or caused by service, and there was no likely relationship of the Veteran's CLL to his actual level of radiation exposure in service.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in May 2005, whereby the RO denied service connection for CLL, the evidence consisted of VA treatment records and the Veteran's lay statements.  The Veteran contended that his CLL was related to his exposure to ionizing radiation in service.  However, the Veteran provided no medical evidence regarding his CLL, and he failed to complete and return the radiation risk activity form.  The Veteran's service treatment records and personnel records showing exposure to nuclear radiation had not been located.  In May 2005, the RO denied the claim for entitlement to service connection for CLL based on the determination that there was no evidence that the CLL was incurred or aggravated by the Veteran's active duty service, as the Veteran did not provide any medical evidence regarding his CLL, to include completing the radiation risk activity form.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in May 2005 includes additional VA and private treatment records, a completed radiation risk activity form, a memorandum dated in October 2009 from the Chief Public Health and Environmental Hazards Officer, and an advisory opinion dated in October 2009 from the Director, Compensation and Pension Service.  The private treatment records revealed a diagnosis of CLL in October 2003.  This new evidence also confirmed the Veteran's exposure to ionizing radiation in service due to his participation in Operation UPSHOT-KNOTHOLE, and provided radiation exposure dose estimates and a nexus opinion regarding the Veteran's diagnosed CLL and radiation exposure.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in May 2005, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for CLL, and to this extent only, the appeal is granted.  
III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (including malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include: leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not maniefest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

IV. Analysis

The Veteran contends that he has CLL as a result of his exposure to ionizing radiation in service.
As noted above, the Veteran's STRs are not available, as they were destroyed in the St. Louis fire.  As the Veteran's STRs are missing, the only evidence describing his treatment in service are the Veteran's lay statements.  In this regard, in a submission dated in January 2012, the Veteran acknowledged that he did not receive treatment for CLL in service.

Private treatment records show an initial diagnosis of CLL in October 2003. 

As noted above, the Veteran's participation in Operation UPSHOT-KNOTHOLE is confirmed and he is considered a "radiation-exposed veteran"; his status as a radiation-exposed veteran is not in dispute.  However, CLL is specifically excluded from the list of diseases that may be presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), and from the list of radiogenic diseases acknowledged under 38 C.F.R. § 3.311(b)(2).  Accordingly, service connection for CLL may be established only by affirmatively showing that such disease was manifested in service or in the first postservice year (following his June 1946 separation from service - for presumptive service connection for CLL as a chronic disease under 38 U.S.C.A. § 1112), or is somehow directly related to his service, to include as due to exposure to radiation therein.  See Combee, 34 F.3d at 1042. 

Although the Veteran's STRs are not available for review, the Veteran acknowledged that he did not receive treatment for CLL in service.  The record also does not show, nor does the Veteran contend, that CLL was diagnosed prior to 2003 (approximately 50 years after his separation from service in 1954).  There is also no competent medical evidence of a causal link between the Veteran's CLL (diagnosed approximately 50 years after his participation in Operation UPSHOT-KNOTHOLE) and his exposure to radiation in service.  Accordingly, service connection for CLL on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

Next, a dose estimate was obtained for the Veteran's exposure to ionizing radiation due to his participation in Operation UPSHOT-KNOTHOLE. See 38 C.F.R. § 3.311(a).  The estimated doses of radiation which the Veteran could have received during his participation in Operation UPSHOT-KNOTHOLE were listed as no more than the following: external gamma dose of 16 rem, external neutron dose of .5 rem, internal committed dose to the blood-forming organs (alpha) of .3 rem, and internal committed dose to the blood-forming organs (beta + gamma) of 3 rem.  Then, the case was referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's claimed disability resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(c)(1).  Factors to be considered in the determination include: the probable dose, the relative sensitivity of the involved tissue, the veteran's gender and pertinent family history, the veteran's age at time of exposure, the time-lapse between exposure and onset of disease, and the extent to which other factors may have contributed to the development of the disease.  38 C.F.R. § 3.311(e).

The advisory opinion from the Chief Public Health and Environmental Hazards Officer was provided in October 2009.  It was noted that the pertinent medical literature establishes that radiation exposure does not affect the risk of developing CLL.  For this reason, the Interactive Radioepidemiological Program of the National Institute for Occupational Health and Safety specifically excludes CLL from its categories of cancers associated with radiation exposure.  It was concluded that it was not likely that the Veteran's CLL could be attributed to ionizing radiation exposure while in service.  Following review of this opinion, as well as the other evidence of record, the Director, Compensation and Pension Service, concluded that there was no reasonably possibility that the Veteran's CLL was the result of such exposure.  

Given the findings of the Chief Public Health and Environmental Hazards Officer, service connection is not warranted for CLL under the developmental provisions of 38 C.F.R. § 3.311. 

The Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of radiation exposure on a direct basis, which is the third way to substantiate such a claim.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, the only competent etiological opinion of record is the October 2009 opinion summarized above.  The Board finds that thorough and soundly reasoned opinion to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the Veteran did not seek medical treatment for and was not diagnosed with CLL until many years after leaving the service which, particularly in light of the above opinion, weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment as negative evidence). 

The Veteran contends that his CLL is causally related to his radiation exposure during active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render an opinion regarding the etiology of a medical condition, particularly where there has been a delayed onset, diagnosis of the condition generally requires sophisticated testing, and isolating the cause from multiple potential factors requires specialized medical training, education, and/or experience.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not indicate that this Veteran has any medical training, education, or experience, so the Board finds that his opinions regarding etiology are not competent evidence in the circumstances of this case.  Id.

In short, the only competent evidence regarding the etiology of the Veteran's CLL weighs against his claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for chronic lymphocytic leukemia is denied.







ORDER

New and material evidence having been received, the claim of entitlement to service connection for CLL is reopened.

Entitlement to service connection for CLL is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


